DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display module of claim 1, in particular the limitations of a first reflective sheet having four side faces opposed to the four independent wall members of the frame, and having a bottom face that has a plurality of apertures through which the plurality of light sources are respectively exposed; and four independent second reflective sheets disposed between the liquid crystal panel and the respective four independent wall members of the frame.
The closely related prior art, Isono et al. (US 20190113808) discloses (Figs. 1-11) a liquid crystal display module comprising: a liquid crystal panel (102); a back chassis (111) having a bottom that supports a substrate (109), the substrate having a plurality of light sources (113) disposed thereon; a frame (104) having four independent wall members respectively extending in parallel to four sides of the liquid crystal panel and each being fixed at a perimeter of the back chassis, the frame supporting the liquid crystal panel; a bezel (101) having four independent plate-like members disposed so as to surround the four sides of the liquid crystal panel and the four independent wall members of the frame; an optical film laminate (105), and being attached onto a rear face of the liquid crystal panel.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871